Citation Nr: 0831896	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-44 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 9, 1969 to March 
3, 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that eligibility for assistance in acquiring specially 
adapted housing or a special home adaptation grant was not 
established.  The veteran requested an opportunity to testify 
before the Board, and such a hearing was scheduled for August 
8, 2006.  The veteran, however, did not appear for his 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  Additional development is 
needed prior to further disposition of the claim.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity;     (C) The loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.         38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2007).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2007).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that:  (1) is due to blindness in both eyes 
with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b) (West 2002 & Supp. 2007).

The veteran was awarded special monthly compensation based on 
loss of use of one foot, effective March 14, 1971.  In the 
veteran's December 2004 Statement of Substantive Appeal, he 
contends that he is eligible for assistance in acquiring 
specially adapted housing or a special home adaptation grant 
because meets the requirements of 38 U.S.C.A. § 2101(a)(C), 
that he has the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the 
loss or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
However, there is no evidence of record of any treatment as 
to any residuals of any organic disease or injury, or loss or 
loss of use of an upper extremity.  While the veteran also 
maintains, in his December 2004 Statement of Substantive 
Appeal that his condition has worsened, there is no clinical 
evidence of record of medical treatment.  Significantly, the 
only treatment records associated with the veteran's claim 
file, as to his current claim, are the VA examinations dated 
in May and June 2003.

Records of additional treatment may provide evidence of 
symptomology not previously considered by the RO.  To ensure 
that the veteran's compete medical records are obtained, the 
RO should request the veteran's treatment records, dated from 
September 2003 to the present.   Bell v. Derwinski, 2 Vet. 
App. 611 (1992).
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
veteran was last afforded a VA examination as to his 
peripheral nerves in May 2003 and a VA examination as to his 
spine in June 2003, as well as because it appears that there 
may be outstanding treatment records relevant to this claim, 
the Board will remand the case for further development. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's treatment 
records dated from September 2003 to 
the present as to his disabilities 
giving rise to his claim for a 
certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home 
adaptation grant, to include:  diabetes 
mellitus; fracture dislocation, L2 with 
radiculopathy L2 to L5 with incomplete 
paralysis of right lower extremity and 
footdrop; limitation of motion of 
lumbar spine with muscle spasms; 
weakness of left lower extremity; and 
neurogenic bladder secondary to 
fracture dislocation, L2 with 
radiculopathy L2 to L5 with incomplete 
paralysis of right lower extremity and 
footdrop.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran has:  (A) The loss or 
loss of use of both lower extremities 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, 
having only light perception, plus the 
anatomical loss or loss of use of one 
lower extremity; (C) The loss or loss of 
use of one lower extremity together with 
residuals of organic disease or injury or 
the loss or loss of use of one upper 
extremity that so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (D) 
The loss, or loss of use, of both upper 
extremities such as to preclude the use 
of arms at or above the elbows.

The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible. 

The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and the examiner should 
comment on each of the criteria set 
forth above.  All findings should be 
reported in detail.  The rationale for 
any opinion expressed must be stated in 
a legible report.  

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the 
veteran's claim for a certificate of 
eligibility for assistance in acquiring 
specially adapted housing or a special 
home adaptation grant.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




